           Case 5:18-cr-00427-FJS Document 79 Filed 02/14/19 Page 1 of 1

                                         Anas Saleh, Esq.
                                           Attorney at Law
                                             404 Oak St., Ste. 288
                                           Syracuse, NY 13203-2997
                                                315-569-1343
                                            asaleh@salehesq.com




February 14, 2019

VIA ECF
Honorable Frederick J. Scullin Jr.
U.S. Senior U.S. District Judge
Federal Building and U.S. Courthouse P.O. Box 7396
Syracuse, New York 13261-7396
Re: USA vs. Fair. (5:18-cv-00427-FJS-1)

Dear Honorable Senior U. S District Judge Scullin:

On behalf of Daitwaun and I, I want to thank you so much for your text order. We believe it is a testament
to your great service to our Country, your Honor, as well as your Honor Andrew T. Baxter’s service. It
showed the beauty of our amazing legal system, and the Northern District of New York.

The Supreme Court is not needed, because I figured out after reaching out to all parties, including defense
counsel, the Northern District of New York’s system is beautiful. The Federal Public Defender’s Office,
including my transition into counsel, from first counsel, Randi Bianco, Assistant Federal Public Defender,
Litigation Supervisor, as well as staff were so great! Also, all the staff of the Federal building, including
the clerks and security guard, they are so kind.

We also want to especially thank the Government and AUSA Nicolas Commandeur, who were so
professional. Even though we had disagreements, the Government, especially AUSA Commandeur, as
well as his staff, were so kind and courteous.

How amazing our country is? I propose that it seems there is no bounds! I see clearly now that our
Government is on the right side of history always! Life, liberty and the pursuit of happiness.

Thank you everyone, it’s my true honor to share this moment in our great legal system with you. Happy
Valentine’s Day to you and all your families. Today is a fitting day to show everyone some love!

Respectfully submitted,

s/ Anas Saleh, Esq.
Anas Saleh, Esq. (Bar No. 517409)
Attorney for Defendant Daitwaun Fair
404 Oak St., STE 288
Syracuse, NY 13203
Telephone: (315) 569-1343
Facsimile: (315) 282-2601
Email: asaleh@salehesq.com

cc via ECF: AUSA Nicolas Commandeur
